—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered January 19, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree (two counts) and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 4½ to 9 years, unanimously affirmed.
The People’s claim on appeal that the sentence imposed was illegal is not preserved for appellate review (People v Santiago, 80 NY2d 916). In any event, the sentencing court’s findings that defendant did not use a weapon in one of the robberies and that the other robbery did not result in injuries bore directly on the manner in which the robberies were committed. Thus they were properly deemed mitigating circumstances *203authorizing an exercise of the court’s narrow discretion under Penal Law § 70.25 (2-b) to impose a concurrent rather than consecutive sentence for violent felonies committed while defendant was free on bail (People v Garcia, 84 NY2d 336). Concur—Rosenberger, J. P., Asch, Williams and Mazzarelli, JJ.